16‐398‐ag 
Peng Lin v. Sessions 
                                                                                                                BIA 
                                                                                                          Morace, IJ 
                                                                                                        A205 930 983   
                                                                                                                                     
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER FILED 
ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE 
PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
(WITH THE NOTATION ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT 
ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 23rd day of April, two thousand eighteen. 
                     
PRESENT:  RICHARD C. WESLEY, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges.                                        
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
PENG LIN, AKA JIEDI LIN,                            
                                                   Petitioner,           
           
                                         v.                                                   16‐398‐ag   
                                                                                               
JEFFERSON B. SESSIONS III, UNITED STATES  
ATTORNEY GENERAL,                                                                              
                                                   Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER:                                               TROY NADER MOSLEMI, Flushing, New 
                                                              York.  
                                                                                                 




 
FOR RESPONDENT:                           CHRISTOPHER BUCHANAN, Trial Attorney, 
                                          (Chad A. Readler, Acting Assistant Attorney 
                                          General, Civil Division, Melissa Neiman‐
                                          Kelting, Assistant Director, on the brief), Office 
                                          of Immigration Litigation, United States 
                                          Department of Justice, Washington, D.C..  
 
              UPON DUE CONSIDERATION of this petition for review of a decision 

of the Board of Immigration Appeals (the ʺBIAʺ), IT IS ORDERED, ADJUDGED, AND 

DECREED that the petition for review is hereby DENIED.  

              Petitioner Peng Lin, a native and citizen of China, seeks review of a 

January 19, 2016 decision of the BIA affirming the May 18, 2015 decision of an 

Immigration Judge (ʺIJʺ) denying him asylum, withholding of removal, and relief under 

the Convention Against Torture (ʺCATʺ).  In re Peng Lin, No. A205 930 983 (B.I.A. Jan. 

19, 2016), aff’g No. A205 930 983 (Immig. Ct. New York City, May 18, 2015).  We assume 

the partiesʹ familiarity with the underlying facts, procedural history of the case, and 

issues on appeal. 

              Under the circumstances of this case, we consider both the IJʹs and the 

BIAʹs opinions ʺfor the sake of completeness.ʺ  Wangchuck v. Dep’t of Homeland Sec., 448 

F.3d 524, 528 (2d Cir. 2006).  The applicable standards of review are well established.  

8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165‐66 (2d Cir. 2008) (per 

curiam).       




                                            ‐ 2 ‐ 
                                                                                                     




               Substantial evidence supports the agencyʹs determination that Lin was not 

credible.  Although Lin testified consistently with his earlier statements regarding the 

alleged police abuse he suffered at an unregistered church in China, he made a number 

of admittedly false statements about his prior travel, including: (1) how many times he 

had obtained a passport; (2) whether he obtained a passport to flee persecution or to 

travel; (3) when and how often he left China; and (4) where he travelled.  These 

numerous false statements provided a substantial basis for the agency to question Linʹs 

veracity with respect to all aspects of his claims.  See 8 U.S.C. § 1158(b)(1)(B)(iii); see also 

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (ʺSo a single false document or a single 

instance of false testimony may (if attributable to the petitioner) infect the balance of the 

alienʹs uncorroborated or unauthenticated evidence.ʺ).   

               Lin also failed to exhaust his due process claim.  Linʹs brief to the BIA only 

characterized his claim regarding the unsubmitted record as evidentiary in nature, with 

a single citation to Federal Rule of Evidence 611(a).  ʺWhile this Court will not limit the 

petitioner ʹto the exact contours of his argument belowʹ . . . the issue raised on appeal 

must be either a ʹspecific, subsidiary legal argument[]ʹ or ʹan extension of [an] argument 

. . . raised directly before the BIA.ʹʺ  Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007) 

(per curiam) (quoting Gill v. INS, 420 F.3d 82, 86 (2d Cir. 2005)).  Linʹs claim on appeal is 

neither a specific, subsidiary legal argument nor an extension of his argument below.  

We therefore conclude that Linʹs due process claim was unexhausted.  Moreover, even 




                                              ‐ 3 ‐ 
                                                                                           




assuming the claim was exhausted, Lin was not prejudiced by the Government’s failure 

to submit the document in question because he admitted the veracity of the information 

contained therein.  See Garcia‐Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008).   

              We have considered Lin’s remaining arguments and determined they lack 

merit.  Accordingly, the petition for review is DENIED.  As we have completed our 

review, the pending motion for a stay of removal in this petition is DENIED as moot.   


                                           FOR THE COURT:  
                                           Catherine O=Hagan Wolfe, Clerk 




                                             ‐ 4 ‐